Order entered December 18, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-01155-CV

                               THERESA STUMON, Appellant

                                                V.

                            CHANCE OLIVER, ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-18-10279

                                            ORDER
        Before the Court is appellant’s December 13, 2019 “third amendment motion to

reinstate.” The sixty-nine page document, which includes a “second amended pleading motion

in title claim,” asserts “causes of action” and “verified defenses,” moves to strike certain

documents not before the Court, and requests appellant be entitled to proceed without payment

of costs.

        To the extent appellant seeks to proceed without payment of costs, we GRANT the

motion as it pertains to appellate court filing fees. See TEX. R. APP. P. 20.1(a). Fees charged by

the trial court clerk or court reporter for the preparation of the appellate record are governed by

Texas Rule of Civil Procedure 145. See id. 20.1(a); TEX. R. CIV. P. 145. To the extent appellant

seeks any other relief, we DENY the motion.
       We note appellant has filed her brief even though the clerk’s record has not been filed.

We further note appellant has twice been directed to provide written verification that she has

paid or made arrangements to pay for the clerk’s record or is entitled to proceed without payment

of costs, but has not complied either time. Although she has been cautioned that failure to

provide the requested verification could result in dismissal of the appeal, we do not dismiss the

appeal at this time to the extent appellant may believe her request to be allowed to proceed

without payment costs in her motion complied with the directives. To afford appellant an

opportunity to proceed as indigent under rule of civil procedure 145 for purposes of having the

clerk’s record filed without payment of the clerk’s fee, we ORDER appellant to file the

requested verification no later than January 7, 2020. We caution that failure to comply will

result in dismissal of the appeal without further notice. See TEX. R. APP. P. 37.3(b), 42.3(b),(c).




                                                      /s/     ROBERT D. BURNS, III
                                                              CHIEF JUSTICE